          Case 1:16-cr-00371-RA Document 822 Filed 11/1~:!=:l:!:=:!::::~======:::;i
                                                                      i t:SDC-SDNY
                                                                      ; DOCUMENT
UNITED STATES DISTRICT COURT                                          ; ELECTRO~ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         I   f)( )C ~:
                                                                      I I) '                        -ll--:/-1t--,..l(-q-
                                                                                    ! ' ,-!1-.1-"l-i:
 United States of America                                             ····•   ·•-   -·-·-·--------'
                v.                                                                        16 Cr. 371 (RA)

 Gary Hirst,
                             Defendant.


 Gary Hirst.
                             Petitioner                                                19 Civ. 8512 (RA)

                v.

 United States of America,
                             Respondent.


               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Gary Hirst (''Hirst'') has moved for relief from his conviction pursuant to 28

U.S.C. §2255 on the ground of inefrective assistance of counse~ and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner's former counsel Barry Levin and Michael Tremonte ("Counsel of

Record''), will be needed in order to allow the Government to respond to the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege,        see, e.g., ABA Standing Corrnn. on Ethics and Prof.
            Case 1:16-cr-00371-RA Document 822 Filed 11/15/19 Page 5 of 7




Responsibility Fannal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer's Former Client Brings Ineffective Assistance of Counsel Claim,

          IT IS HEREBY ORDERED that the Government shall serve upon Hirst a copy of this

Order and the accompanying "Attorney-Client Privilege Waiver (Informed Consent)" form. Hirst

shall execute and return to this court within 30 days from the date of this Order the accompanying

"Attorney-Client Privilege Waiver (Informed Consent)" form. If the document is not received by

the court within 30 days from the date of this Order, the court will deny the ineffective assistance

of counsel claims in Hirst's § 2255 motion, on the ground that the movant failed to authorize the

disclosure of information needed to permit the Government to respond to the motion; and it is

further

          ORDERED that, within 30 days of the Court's receipt of the executed "Attorney-Client

Privilege Waiver (Informed Consent)" form from Hirst, Counsel shall give sworn testimony, in

the form of an affidavit, addressing the allegations of ineffective assistance of counsel made by

movant; and it is further

          ORDERED that the Government shall respond to Hirst's §2255 motion within 30 days

after the receipt of affidavits from all Counsel

Dated: New York, New York
       November ~ , 2019


                                                   HONO     LE RONNIE ABRAMS
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
           Case 1:16-cr-00371-RA Document 822 Filed 11/15/19 Page 6 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                 v.                                                              16 Cr. 371 (RA)

 Gary Hirst,
                             Defendant.


 Gary Hirst.
                             Petitioner                                        19 Civ. 8512 (RA)

                 V.

 United States of America,
                             Respondent.


                      Attorney-Client Privilege Waiver (Informed Consent)
To: Gary Hirst

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your fonner
lawyers, Barry Levin and Michael Tremonte (referred to in this fonn as ''your fonner attorneys"
or "Counsel"). The court has reviewed your papers and detennined that it needs to have sworn
testimonial statements from your fonner attorneys in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your fonner
attorneys to the extent relevant to detennining your claim. This means that if you wish to press
your claim of ineffective assistance, you cannot keep the communications between yourself and
your fonner attorneys a secret-you must albw them to be disclosed to the Government and to
the Court pursuant to court order. The court has already issued an Order (copy attached) ordering
your fonner attorneys to give such testimony, in the fonn of an affidavit. This Infonned Consent
fonn is designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counse~ you must sign this statement and return it to the
court. The fonn constitutes your authorization to your former attorneys to disclose confidentia 1
communications (1) only in response to a court order and (2) only to the extent necessary to shed
light on the allegations of ineffective assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorneys
will contradict your statements about their representation of you. However, you should also know
          Case 1:16-cr-00371-RA Document 822 Filed 11/15/19 Page 7 of 7




that the court will deny your motion if you do not authorize your former attorneys to give an
affidavit in response to the Court's attached Order.

You must return this form, signed by you and notarized, within thirty (30) days from the date of
the Court's Order directing your former lawyers to give testimony. If the Court does not receive
this fonn, signed by you and notarized, within that time, the court will automatically deny your
motion.

NOTARIZED AUTHORIZATION

I have read the Court's Order dated _ _ _ _ _ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorneys, Barry Levin and
Michael Tremonte, to comply with the Court's Order by giving testimony, in the form ordered by
the court, relating to my motion to set aside my conviction on the ground of ineffective assistance
of counsel. This authorization allows my former attorneys to testify only pursuant to court order,
and only to the extent necessary to shed light on the allegations of ineffective assistance ofcounsel
that are raised by my motion.

Dated: - - - - - - - - - - -




Sworn to before me this _ _ day of _ _ _ _ _ _ _, 20_


Notary Public




                                                 2
                    Attorney-Client Privilege Waiver (Informed Consent)
